DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.



Claims 1 - 3 & 5-6 are rejected under 35 U.S.C. under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by SLOMAN, Pub. No.: US 20200369391 A1.

Regarding claim 1, SLOMAN discloses an aircraft safety apparatus removably disposed on at least a portion of an aircraft, the aircraft safety apparatus comprising: 
a parachute canister, comprising: 
a main body to store at least one item therein, and at least one parachute disposed within at least a portion of the main body to reduce a rate of descent of the aircraft in response to extraction from the main body ([0047] FIG. 1 illustrates an embodiment of the emergency landing apparatus 100. FIG. 2 illustrates a functional schematic of some parts of the emergency landing apparatus 100. In the example illustrated in FIG. 1, the emergency landing apparatus 100 comprises a housing 10 and a parachute 20 comprising a canopy 22 and one or more inflatable airbags 24. & [0049] The parachute 20 is arranged for deployment from the housing 10. The airbag(s) 24 are arranged to expand the canopy 22 following deployment of the parachute 20 from the housing 10. As the airbags 24 inflate, they cause the canopy 22 to expand much more rapidly than would otherwise be the case. & [0053] The parachute 20 is stored in the first compartment 12. The first compartment 12 has an aperture 17 that is covered by a cover 18. The cover 18 may be removable and/or frangible. The aperture 17 is shaped to enable the parachute 20 to be deployed from the housing 10. Deployment of the parachute 20 from the housing 10 involves the canopy 22 and the inflatable airbags 24 exiting the housing 10 via the aperture 17. ); 
a rocket canister removably connected to at least a portion of the main body to at least partially fill at least a portion of the main body with a combustible gas ([0058] The rocket motor 30 is positioned in the second compartment 13 of the housing 10 and is arranged to provide upwards thrust (i.e. thrust having an upwards component) to control descent of the aircraft during emergency landing of an aircraft. The rocket motor 30 comprises propellant 32 which might, for example, be cast propellant. The rocket motor 30 includes one or more exit nozzles 34 through which gas generated by 
a gas canister removably connected to at least a portion of the main body to at least partially fill at least a portion of the main body with a non-combustible gas ([0053] The parachute 20 is stored in the first compartment 12. The first compartment 12 has an aperture 17 that is covered by a cover 18. The cover 18 may be removable and/or frangible. The aperture 17 is shaped to enable the parachute 20 to be deployed from the housing 10. Deployment of the parachute 20 from the housing 10 involves the canopy 22 and the inflatable airbags 24 exiting the housing 10 via the aperture 17. & [0054] Each of the inflatable airbags 24 comprises either a compressed gas such as carbon dioxide or nitrogen, or a gas generation formulation such as sodium azide, that is ignited to cause the airbag to inflate. Inflation of the airbags 24 does not occur until after the housing 10 has been ejected from an aircraft and the parachute 20 has been deployed from the housing 10. & [0072] The launcher 60 may comprise an explosive for ejecting the housing 10 from the aircraft. Alternatively, the launcher 60 comprise a non-combustible propellant such as a pressurised gas contained in a container with a frangible surface that, when broken, releases the gas to generate thrust. The explosive/pressurised gas is indicated by reference numeral 64 in FIG. 5.). 

Regarding claim 2, SLOMAN discloses the aircraft safety apparatus of claim 1, wherein the parachute canister further comprises: a rocket chamber disposed within at least a portion of the main body to store at least one of the combustible gas and the non-combustible gas ([0140] The apparatus 100 includes at least one conduit 140 which defines a channel along 20 might instead be actively deployed. For example, it might be a ballistic parachute in which a (combustible or non-combustible) propellant is provided for ejecting it from the housing 10. The control circuitry 40 may be configured to cause deployment of the parachute 20.).

  Regarding claim 3, SLOMAN discloses the aircraft safety apparatus of claim 1, wherein the parachute canister further comprises: an ignition chamber disposed within at least a portion of the main body to create a spark to ignite the combustible gas ([0055] Means, in the form of one or more airbag initiator(s) 26, is provided which initiates airbag inflation by causing release of the compressed gas or the gas generation formulation. The airbag initiator(s) 26 may take different forms. In some embodiments, the airbag initiator(s) 26 may comprise control circuitry which causes ignition of the gas generation formulation and means, in the form of one or more sensors, for sensing movement of the parachute 20/airbags 24 out of the housing 10. Such means/sensors may provide inputs to the control circuitry which causes the control circuitry to inflate of the airbags 24 after the parachute 20 has exited the housing 10.”).  

Regarding claim 5, SLOMON discloses the aircraft safety apparatus of claim 1, further comprising:  10a plurality of mounting brackets disposed on at least a portion of the aircraft safety apparatus to removably connect the aircraft safety apparatus to at least a portion of the aircraft ([0073] “The launcher 60 comprises a support structure 61 that effectively transfers those forces through the aircraft 200 in a manner that does not compromise the integrity of the aircraft 200. A load spreading structure 62 may be provided that couples the support structure 61 to the base of the aircraft 200 to disperse the forces across the base.” & [0074] FIG. 6 illustrates an embodiment of the emergency landing apparatus 100 in 

Regarding claim 6, SLOMAN discloses the aircraft safety apparatus of claim 1, further comprising: a control unit disposed within at least a portion of the main body to extract the at least one parachute in response to a determination of an emergency event ([0055] Means, in the form of one or more airbag initiator(s) 26, is provided which initiates airbag inflation by causing release of the compressed gas or the gas generation formulation. The airbag initiator(s) 26 may take different forms. In some embodiments, the airbag initiator(s) 26 may comprise control circuitry which causes ignition of the gas generation formulation and means, in the form of one or more sensors, for sensing movement of the parachute 20/airbags 24 out of the housing 10. Such means/sensors may provide inputs to the control circuitry which causes the control circuitry to inflate of the airbags 24 after the parachute 20 has exited the housing 10. The one or more sensors may include one or more inertial sensors. A power source is provided, if required, to power the control circuitry and possibly also the sensor(s). This power source is independent of and in addition to the power source(s) powering the aircraft in which the emergency landing apparatus 100 may be stored. If a compressed gas is used to inflate the airbag(s) 24, the control circuitry may cause a valve to open or a disc to burst to rapidly release the compressed gas.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SLOMAN, Pub. No.: US 20200369391 A1 in view of Elizondo, Patent No.: US 5921504 A.

Regarding claim 4, SLOMAN discloses the aircraft safety apparatus of claim 3, further comprising: a firing cable disposed on at least a portion of the main body to activate the ignition chamber in response to moving the firing cable (([0055] “In some embodiments, the airbag initiator(s) 26 may comprise control circuitry which causes ignition of the gas generation formulation and means, in the form of one or more sensors, for sensing movement of the parachute 20/airbags 24 out of the housing 10.” & [0137] In order to change the direction of the efflux and the thrust that is generated, the exit nozzles 34 may be moved/rotated, for example, by moving at least part of the casing of each rocket motor 30 in the manner described above in relation to FIGS. 17A and 17B. Control circuitry 40/70 of the apparatus 100 or the aircraft 200 may provide a control signal to initiate movement of the exit nozzles 34. The apparatus 100 comprises means for moving the exit nozzles 34 that is responsive to such a control signal. The means may comprise one or more Metron actuators/explosively driven rams 162 and/or one or more stepper motors, for example. In the illustrated example, the means comprises a plurality of explosively driven rams 162. In practice, only one explosively driven ram 162 might be required, but inclusion of a plurality provides some redundancy in case of a failure to fire, for example.). 
SLOMON is not explicitly disclosing “firing cable” , however,  Elizondo, US 5921504 A, teaches Aircraft Passenger Extraction System and discloses; in response to moving firing cable (col.4 lines 21-32 (10) As shown in FIG. 1, present between the foremost passenger 
Elizondo teaches that these features are useful in order to provide an aircraft passenger extraction system for safely returning aircraft passengers to earth in the event of an airborne emergency (see col.2 lines 37-421(16)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Elizondo with the system disclosed by SLOMON in order to provide an aircraft passenger extraction system with a plurality of removable passenger modules for safely returning aircraft passengers to earth in the event of an airborne emergency (see col.2 lines 37-421(16)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RUSSO FRANK et al.	US 3625106 A	PARACHUTE DEPLOYMENT SAFETY APPARATUS
Homan; Garrett John et al.	US 20170233088 A1	AIRCRAFT PARACHUTE DEPLOYMENT AUTOPILOT
London; Adam P. et al.	US 20160039521 A1	AIRBORNE ROCKET LAUNCH SYSTEM
JIANG, Chang	CN 204399480 U	Utility safe landing device
Manfredi; Dario P. et al.	US 20080142635 A1	Aircraft safety system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665